EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") dated as of July 23, 2003 is
effective upon its execution by and between Blackman Uhler, LLC a limited
liability company organized under the laws of the State of Delaware (the
"Company"), and Howard L. Printz, a resident of New York, New York (the
"Employee").

WHEREAS, the Company desires to engage the services of the Employee as its
President and Chief Executive Officer of the Northern Affiliate as hereinafter
defined, and the Employee desires to accept such engagement, on the terms and
subject to the conditions hereinafter set forth.

WHEREAS, both parties agree that this Agreement is conditioned upon the Company
acquiring certain assets of Rite Industries, Inc., including its Northern Paper
Specialty Dye business ("Northern Business"), under an Asset Purchase Agreement
between Synalloy Corporation ("Synalloy") and Rite Industries, Inc. which has
been assigned to the Company

WHEREAS, both parties agree that if the Company does not acquire and maintain
for the duration of this Agreement a controlling interest in Rite's Northern
Business, either party has the option to terminate this Agreement as set forth
herein; whereby this Agreement and all obligations herein will become void.

NOW THEREFORE, in consideration of the mutual promises, terms, provisions and
conditions set forth in this Agreement and for other good and valuable
consideration the parties hereto agree as follows:

1. Employment. The Company agrees to employ the Employee and the Employee agrees
to serve the Company for a period of twenty-four (24) months, unless extended or
shortened pursuant to the terms of this Agreement (the "Term"). Employee's
employment shall become effective on the Closing Date as defined in the Asset
Purchase Agreement and only in the event such closing shall occur (the
"Employment Date").

2. Capacity and Performance.

(a) The Employee shall serve as President and Chief Executive Officer of the
Company's Blackman Uhler Northern Specialty Dye Business (name to be determined
at a later date), which will be operated as a division of the Company ("Northern
Affiliate").

 a. During the term of his employment, the Employee shall perform such
    assignments and have such duties and authorities as are appropriate to his
    position(s), and shall perform such assignments. The Employee's duties shall
    include, without limitation, overall operational responsibility for all
    Northern Affiliate business, including the oversight of sales, purchasing,
    personnel, expenses, operating budgets, marketing, promotion, strategic
    planning and development for the Northern Affiliate's business. It is
    understood and agreed that, during the Employee's employment as President
    and Chief Executive Officer of the Northern Affiliate, the Employee shall be
    a Member of the Management Board of the Company, and shall report solely to
    the President and Chief Executive Officer of Synalloy.

(c) During the term hereof, the Employee shall devote his full business time and
his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Northern Affiliate and to the
discharge of his duties and responsibilities hereunder. The Employee will be
involved in all aspects of discussions regarding strategic acquisitions as same
relates to the Company and its Northern Affiliate.

(d) The Company will not require Employee to relocate his residence to South
Carolina or to relocate the Employee's principal office more than fifty (50)
miles from New York City.

3. Compensation. The Company shall pay the Employee, beginning on the Employment
Date and continuing throughout the Term, a base salary of One Hundred Sixty-five
Thousand and 00/100ths Dollars ($165,000.00) per year (the "Base Salary")
together with compensation payable as provided in Paragraphs 4, 5 and 6 below.
The Base Salary shall be payable monthly or on a more frequent basis by mutual
agreement ("Monthly Payment").

4. Bonus. In addition to the Base Salary provided for in Paragraph 3 above,
Employee shall be eligible to participate in the Divisional Management Incentive
Plan ("Incentive Plan") covering the Northern Affiliate (name to be determined
at a later date), a copy of which is attached hereto as Schedule 4.

5. Automobile Allowance. In addition to the Base Salary Employee shall be
provided an automobile allowance of Fifteen Thousand and 00/100 Dollars
($15,000.00) per year, payable monthly (the "Automobile Allowance").

6. Stock Options. Employee, upon becoming an Employee of the Company, shall be
granted Twelve Thousand (12,000) options under the Synalloy Corporation 1998
Stock Option Plan ("Stock Plan"), a copy of which is attached hereto as Schedule
6.

7. Vacations. The Employee shall be entitled to an annual vacation of four (4)
weeks, during which time his compensation shall be paid in full. The Employee
may take said vacation over a consecutive period or in several non-consecutive
periods, at the discretion of the Employee. In addition, the Employee shall be
entitled to sick leave and paid holidays, consistent with the terms of
applicable Company policies for its executives.

8. Employee Benefits.

(a) Retirement Plans. Commencing on the Employment Date, and during the Term
hereof, the Employee shall be eligible to participate in Synalloy's 401(k)
savings and profit-sharing plan, as well as all other retirement plans which may
be in effect from time to time. Such participation shall be subject to the terms
of the applicable plan documents.

(b) Health and Welfare Plans. Commencing on the Employment Date, and during the
Term hereof, the Employee shall be entitled to participate in any and all
employee benefit plans, including without limitation, medical, dental or life
insurance plans, which are in effect for employees of Synalloy. Participation in
such plans shall be subject to the terms of the applicable plan documents.
Synalloy may alter, modify, or add to its employee benefit plans and its
retirement plans set forth in this subsection hereof at any time, as it, in its
sole discretion, determines to be appropriate.

(c) Business Expenses. Subject to such policies regarding expenses and expense
reimbursement as may be adopted by the Company and compliance therewith by the
Employee, the Company shall pay or reimburse the Employee for all reasonable
business expenses incurred or paid by the Employee in the performance of his
duties and responsibilities hereunder subject to any maximum annual limit and
other restrictions on such expenses as may be set by the Company and further
subject to such reasonable substantiation and documentation as may be specified
by the Company from time to time.

(d) Life Insurance. Employee shall be covered under the life insurance plans
generally available to Synalloy employees.

(e) Disability Benefits. Employee shall be covered under the disability plans
generally available to Synalloy employees.

9. Termination.

(a) By Company. In the event the Company elects to terminate this Agreement with
Employee other than as provided in section 10 hereof, the Company shall continue
to pay the Employee equal Monthly Payments for the remainder of the Term as set
forth in Section 3, plus six (6) additional monthly payments, beginning 30 days
after the end of the Term, equal to Employee's Base Salary at the rate in effect
on the date of termination as severance. (collectively the "Termination Period"
and "Termination Payment" respectively) In addition to the foregoing, the
Company shall (i) maintain the Employee's benefits to which the Employee is
entitled to in accordance with Section 8 for the duration of the Term; (ii) pay
the Employee any bonus compensation to which the Employee is entitled in
accordance with Section 4 hereof; (iii) pay the Automobile Allowance through the
remainder of the Term, and (iv) reimburse the Employee in accordance with
Section 8(c) for any business expenses for which the Employee has not yet been
reimbursed (collectively "Termination Benefits"). In exchange for said
provisions, Employee agrees to be bound during the Termination Period by the
terms and conditions set forth in Section 12 herein.

(b) By Employee other than for Cause or Good Reason. If the Employee elects to
terminate this Agreement prior to the expiration of the Term other than as
provided in section 11 hereof, and upon a thirty (30) day notice to Company, the
Employee shall not be entitled to any additional compensation by the Company.
Furthermore, for the remainder of the Term, and an additional six (6) months
thereafter, the Employee agrees to be bound by the terms and conditions set
forth in Section 12 herein.

(c) By Either Party After Twenty-Four Months. After twenty-four (24) months,
either party may terminate this Agreement upon a thirty (30) day notice to the
other party. If the Company elects to terminate the Agreement (except for
cause), rights and obligations of each party shall be as set forth in Section
9(a) herein. If the Employee elects to terminate this Agreement, the rights and
obligations of each party shall be as set forth in Section 9(b) herein.

(d) Death of Employee. In the event of the Employee's death during the Term, the
Employee's employment shall immediately and automatically terminate. In such
event, the Company shall pay to the Employee's designated beneficiary or, if no
beneficiary has been designated by the Employee, to his estate: (i) any earned
and unpaid Base Salary, prorated through the date of the Employee's death; (ii)
bonus compensation to which the Employee is entitled in accordance with Section
4 hereof, prorated to the date of the Employee's death; and (iii) reimbursement
in accordance with Section 8(c) for any business expenses for which the Employee
has not yet been reimbursed.

10. Termination By the Company for Cause. Nothing in this Agreement shall be
construed to prevent the Company from terminating Employee's employment
hereunder at any time for cause. The Company may terminate the Employee's
employment hereunder for Cause at any time upon notice to the Employee setting
forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute such Cause
for termination: (i) willful misconduct or gross neglect in the performance of
the Employee's duties and responsibilities to the Northern Affiliate as
described in Section 2 hereof (other than a failure resulting from disability);
or (ii) the engaging of the Employee in the misappropriation of funds,
properties or assets of the Company or its Northern Affiliate, intentional
tort(s), fraud or other material dishonesty with respect to the Company or its
Northern Affiliate, or other willful or gross misconduct that is materially
harmful to the business, interests or reputation of the Company or its Northern
Affiliate; or (iii) the Employee's conviction of a crime constituting a felony,
including the entry of a plea of guilty or no contest by the Employee to a
charge of a crime constituting a felony; or (iv) the failure of the Northern
Affiliate to achieve at least one ($1.00) dollar of operating income as defined
under generally accepted accounting principals, based on the business plan
approved by the Managing Board of the Company before the beginning of the
applicable fiscal year, as determined from an audit of the Northern Affiliate
performed by the independent accounting firm of Synalloy, during any full fiscal
year of the Company beginning with the fiscal year ending January 1, 2005,
unless the Board of the Company shall approve a budget for the fiscal year which
projects an operating loss and the loss of the Northern Affiliate is no greater
than the approved budgeted loss. Upon the giving of notice of termination of the
Employee's employment hereunder for Cause, the Company shall have no further
obligation or liability to the Employee nor to his beneficiary or estate, other
than for Base Salary earned and unpaid to the date of termination and
reimbursement in accordance with Section 8(c) for any business expenses for
which the Employee has not yet been reimbursed. If Employee is terminated under
Section 10(iv) above, the Employee shall not be bound by the terms and
conditions set forth in Section 12 herein, and such termination will not occur
until after Company has reviewed the audited results with Employee and no sooner
than two (2) months from the applicable fiscal year end.

11. Termination By the Employee for Good Reason. The Employee may terminate his
employment hereunder for Good Reason, provided that the Employee provides
written notice to the Company, setting forth in reasonable detail the nature of
such Good Reason. For purposes of this Section 11, "Good Reason" shall mean any
act or omission identified below to which the Employee does not consent and
which does not occur in connection with the termination of the Employee's
employment for Cause, as provided in this Agreement. The following shall
constitute "Good Reason" for termination by the Employee: (i) any assignment to
the Employee of any duties, functions, or responsibilities, that are materially
inconsistent with the Employee's positions described in Section 2 above; or (ii)
any relocation of the Employee or an office of the Northern Affiliate contrary
to the provisions of Section 2(d) above; (iii) requires the Executive to report
to anyone other than the President and CEO of Synalloy Corporation or (iv)
substantially interferes with the Employee's ability to substantially perform
the duties, functions or responsibilities, or exercise the authority, of his
positions as described in Section 2 above. In the event of a termination by the
Employee in accordance with this Section 11, then, within ten (10) days
following the effective date of the Employee's termination, the Company shall
pay the Employee the Termination Payment and continue the Termination Benefits.

12. Covenant Not to Compete. Notwithstanding Employee's prior and continuing
relationship with Chromatech Corp., which relationship has been previously
disclosed to the Company and which relationship has Employee may continue upon
termination of this Agreement, Employee agrees that throughout his employment
with the Company and for a period of six (6) months thereafter, the Employee
will not, without the prior written approval of the Board of the Company, become
an officer, employee, agent, partner, shareholder or director of any business
enterprise which competes with the Company and its affiliates for customers,
orders, supply sources, or contracts in those businesses in which the Company
was engaged on the date his employment terminated. Employee acknowledges that
the Company is a leader in the chemical and metals businesses in which it
manufactures and has substantial customer relationships throughout the
continental United States.

Employee further agrees that at no time during his employment or thereafter will
he divulge, communicate or use to the detriment of the Company any of the
Company's, data, trade secrets, sale methods, customer lists, supply sources, or
other proprietary information, which comprise elements that are unique to the
Company. ("Restricted Information") The parties hereto agree that said
Restricted Information shall not include information which; (i) has been
disclosed with the prior written consent of the Company; (ii) is generally
available to the general public; (iii) is required to be produced or disclosed
by applicable law or any governmental authority; (iv) was independently
developed by the Employee outside of his scope of employment; and (v) was in
Employee's possession and/or control prior to the execution of this Agreement.

13. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof.

14. Arbitration. In the event that any dispute shall arise between the parties
hereto as to any controversy or claim arising out of, or relating to this
Agreement, or the breach thereof, same shall be settled by arbitration in the
City of Spartanburg, State of South Carolina, in accordance with the rules then
governing the American Arbitration Association, and judgment upon any award
rendered by the arbitrator or arbitrators may be entered in any court having
jurisdiction thereof.

(a) Refusal of one party to arbitrate shall entitle the remaining party to
specifically enforce this Agreement in a court of competent jurisdiction, and,
as a result of said refusal to arbitrate, the remaining party shall be entitled
to receive costs, reasonable attorneys' fees and his share of the arbitration
fee. Arbitration by the parties shall take place at a time and place as may be
agreed upon, but if no agreement shall be reached, then at the principal place
of business of the Company.

(b) If it is determined by the arbitrators that one party was in default hereof
or instituted (or defended) such arbitration proceeding not in good faith or
without a reasonable basis in law or fact ("Defaulting Party"), the Defaulting
Party shall bear the costs of the arbitration proceeding and pay to the other
party or parties the reasonable attorney's fees and costs incurred in such
proceeding, which amounts shall be separately determined by the arbitrators in
such proceeding and become part of the amount of the arbitration award, payable
by the Defaulting Party to the other party or parties.

(c) If the Defaulting Party does not pay to the other party the arbitration
award within ten (10) days of written demand therefor, and the other party shall
institute suit in a court of competent jurisdiction to enforce said decision,
the Defaulting Party shall pay the other party the reasonable attorney's fees
and court costs incurred in such action.

(d) While any Arbitration proceeding is pending, no party is excused from the
payment of monies due hereunder, but if it is determined by the Arbitrators that
monies paid during the Arbitration period were not due, the payee shall remit
the amount of monies so paid, together with interest from the date of receipt to
the proper party, within ten (10) days of the issuance of the Arbitration Award.

15. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by registered or certified mail
to his residence in the case of Employee, or to its Executive Offices in the
case of the Company.

16. Benefit. This Agreement, in accordance with its terms and conditions, shall
inure to the benefit of and be binding upon the Company, its successors and
assigns, including but not limited to any entity which may acquire all or
substantially all of the Company's assets and business, or with or into which
the Company may be consolidated or merged, and Employee, his heirs, executors,
administrators, and legal representatives, provided that the duties and
obligations of the Employee hereunder may not be delegated. Employee agrees,
however, that any such sale or merger shall not be deemed a termination
hereunder provided that the Employee's operational duties and authorities are
not substantially modified or reduced as a result thereof. Employee agrees that
the Company may transfer his rights hereunto to any affiliate of the Company.

17. Situs. This Agreement shall be construed in accordance with and governed by
the laws of the State of South Carolina.

18. Entire Agreement. This instrument contains the entire agreement of the
parties hereto. It may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

[SIGNATURES OMITTED]



JOINDER

The undersigned hereby joins the within Executive Employment Agreement
("Agreement") to the extent referred hereinafter, in order to evidence its
acceptance of the provisions hereof and its agreement to perform them or cause
them to be performed in accordance with the following:

Synalloy hereby unconditionally guarantees to Employee the prompt and timely
payment and performance of every financial obligation and benefit contained in
the Executive Employee Agreement ("Agreement") that the Company is or shall
become liable to Employee under the Agreement, together with reasonable
attorneys' fees, costs, interest and expenses of collection and enforcement
incurred by Employee. All capitalize terms in this Guaranty not otherwise
defined shall have the definition assigned to such term in the Agreement.

(A) The liability of Synalloy shall continue until payment is made of every
obligation of the Company now due or hereafter to become due to or in favor of
the Employee, and until payment is made of any loss or damage incurred by the
Employee with respect to any matter covered by this Guaranty.

(B) Synalloy waives: (a) notice of presentment, demand for payment, or protest
of any of the Company's obligations, or the obligation of any person, firm, or
corporation; and (b) all defenses, offsets, and counterclaims which Synalloy may
at any time have to any claim of the Employee against the Company.

(C) Synalloy represents that, at the time of the execution and delivery of this
Guaranty: (a) all authorizations, consents and approvals of Synalloy required in
connection with the execution and delivery of this Guaranty or in connection
with the performance of Synalloy's obligations hereunder have been obtained or
will be hereafter obtained whenever required hereunder or by law; (b) there is
no action, suit, proceeding, inquiry or investigation, at law or in equity, or
before or by any court, public board or body, pending, or within the knowledge
of Synalloy threatened, wherein an unfavorable decision, ruling or finding would
(i) materially adversely affect the transactions contemplated in the Agreement
or this Guaranty; or (ii) adversely affect the validity or enforceability of the
Agreement or this Guaranty; (c) nothing exists to impair the effectiveness of
the liability of Synalloy to the Employee, or the immediate taking effect of
this Guaranty as the sole agreement between Synalloy and the Employee;(d)
neither the execution and delivery of this Guaranty, the consummation of the
transactions contemplated hereunder, nor the fulfillment of nor compliance with
the terms and conditions contained herein is prevented, limited by, conflicts
with or results in a breach of the terms, conditions or provisions of any law,
order of any court or governmental agency, or any evidence of indebtedness,
agreement or instrument of whatever nature to which Synalloy is now a party, or
to which Synalloy is bound, or constitutes a default under any of the foregoing.

(D) The Employee may, at his option, proceed in the first instance against
Synalloy, to collect any obligation or obtain any benefit covered by this
Guaranty without first proceeding against the Company, or any other person, firm
or corporation; it being understood that this is a Guaranty of performance, and
not of collection.

(E) The whole of this Guaranty is herein set forth, and there is no verbal or
other written agreement, and no understanding or custom affecting the terms
hereof.

 A. Any waiver by Employee of any default under the Agreement shall be limited
    to that particular instance and shall not operate as or be deemed to be a
    waiver of any future default or defaults.

[SIGNATURES OMITTED]